NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
TDM AMERICA, LLC,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-5138 .
Appeal from the United States Court of Federal
Claims in case no. 06-CV-472, Judge Thomas C. Wheeler.
ON MOTION
oRDER
TDM America, LLC, moves for an extension of time,
until January 5, 2012, to file its principal brief, for an
extension of time, until March 5, 2012, for the United
States to file its response brief, and for an extension of
tin1e, until April 5, 2012, for TDM to file its reply brief
Upon consideration thereof

TDM AMER1cA v. Us 2
IT IS ORDERED THAT:
The motion is granted No further extensions should
be anticipated.
FoR THE CoURT
DEC 95 2911 151 Jan H0rba1y
Date J an Horbaly
Clerk '
cc: David W. Denenberg, Esq.
Walter W. BroWn, Esq.
us couaFB%‘iP»EiLs wm
321 THE FEDl:'RAL ClRCUlT
DEC 06 2011
1AN I'|DRBALY
CLEH(